  4:14-cr-03031-RGK-CRZ Doc # 148 Filed: 09/15/21 Page 1 of 1 - Page ID # 393




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                     Plaintiff,                                4:14CR3031
       vs.
                                                         DETENTION ORDER
MARVIN K. GOODRO,
                     Defendant.

       The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P.
Rule 32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger
to the safety of any person or the community if released. The Court’s findings are based
on the allegations within the Petition.

IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.

       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order
              of a court of the United States, or on request of an attorney for the
              government, the person in charge of the facility shall deliver the defendant
              to a United States Marshal for appearance in connection with a court
              proceeding.


September 15, 2021.
                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
